Motion to dismiss appeal taken by Lake Steel Equipment Rental, Inc., granted and said appeal dismissed, without costs, and, on the court’s own motion, cross appeal taken by Suburban Excavators et al. dismissed, without costs, each upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion to dismiss appeal taken by Lake. Steel Erection, Inc., denied. Motion to compel acceptance of notice of cross appeal as timely dismissed as academic.